Citation Nr: 1510679	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1982 to March 1987.  The Veteran died in June 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2012 administrative decision, the RO determined that the marriage between the Veteran and the appellant was valid for VA purposes.  Consequently, that matter is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran's death certificate reflects that he died in June 2011.  His immediate cause of death was listed as gastric cancer.  Leukemia and bladder cancer were listed as other significant conditions contributing to death but not related to the immediate cause of death.

At the time of his death, the Veteran was service-connected for the following disabilities: (1) major depressive disorder associated with lumbosacral strain with radicular symptoms (rated 70 percent); (2) lumbosacral strain with radicular symptoms (rated 20 percent); (3) avulsion fracture residuals, phalanx right ring finger (nondominant) (rated 0 percent); and (4) erectile dysfunction associated with major depressive disorder (rated 0 percent).  His combined rating was 80 percent from June 23, 2004.  He was also in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities (effective from June 23, 2004), as well as special monthly compensation for loss of use of a creative organ (effective from September 2, 2004).

The appellant has contended that the Veteran's service-connected disabilities accelerated his death because he was physically weak and depressed as a result of such disabilities.  She has asserted that, because of the pain from his back, neck, legs, arms, and hands, he was unable to be active and thus was not in good physical shape, and therefore he was unable to fight his fatal cancers.  The Board notes that the appellant is a nurse, so her opinions are medical in nature.  [While the appellant also argues that the Veteran was considered to be 100 percent disabled as a result of his service-connected disabilities at the time of his death, the Board notes that his combined rating was only 80 percent at the time of his death, and also that he was not in receipt of a TDIU rating for at least 10 years prior to his death.  Therefore, the provisions of 38 U.S.C.A. § 1318 cannot be applied in the current case.]

The Veteran's service treatment records document that in August 1984, he complained of a two-month history of acid indigestion and was assessed with probable hyperacidity.  While his January 1987 service separation examination did not note any pertinent abnormalities, he did indicate on a contemporaneous January 1987 report of medical history that he had a history of frequent indigestion.

In a June 2011 VA treatment record, a VA physician reviewed the chronology of the Veteran's medical course and symptomatology, and noted the following: "In retrospect, I suspect all of his gallstone/upper GI symptoms were from his pancreatic/gastric/duodenal cancer."  While this VA physician was not specifically referring to the in-service findings noted above, his statement in June 2011 triggers VA's duty to obtain a medical opinion which addresses any relationship between the Veteran's fatal gastric cancer and his military service (taking into account his documented August 1984 and January 1987 in-service reports of a history of indigestion).  In addition, any outstanding relevant treatment records must be requested after receiving updated authorization(s) from the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) pertinent treatment or evaluation the Veteran received prior to his death in June 2011, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.

2.  After the development sought above is completed, arrange for the record to be forwarded to an appropriate physician to ascertain the nature and likely etiology of the Veteran's fatal gastric cancer.  The entire record must be reviewed by the physician.  Based on review of the record, the physician must provide an opinion as to the following:  Is it at least as likely as not (a 50% or better probability) that the Veteran's fatal gastric cancer was related to any incident of his military service?  The examiner must specifically consider and address the Veteran's documented August 1984 and January 1987 in-service reports of a history of indigestion.

The physician must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, the June 2011 medical opinion of the VA physician, and medical literature, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

